Citation Nr: 1731073	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  16-28 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral ear damage/ache.

2.  Entitlement to service connection for damage to stomach from food poisoning.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1946 to November 1947 and from January 1949 to September 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In July 2016, VA asked the Veteran to clarify whether he wanted to request a Board hearing.  In an August 2016 statement, the Veteran suggested that he was to appear at a Board hearing.  The RO interpreted this statement as a hearing request and, in an October 2016 letter, informed the Veteran that his appeal had been certified to the Board, but that the Board would not take any action until the hearing had been held.  In December 2016, the Veteran clarified that he would gladly forego the opportunity of testifying at a hearing.  The hearing request is deemed withdraw.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an ear condition.  In an August 2011 statement, he described an in-service injury where he was accidentally hit on the side of the head, specifically, the ear region, with the butt of a rifle.  He stated that he was hospitalized for treatment of this injury.  He further stated that he has had hearing problems and occasional ear aches since that time and that these had worsened in recent times. (The Board notes that the Veteran is already service-connected for bilateral hearing loss and tinnitus.)  Service treatment records show that in December 1946 the Veteran was hospitalized for 12 days, with a diagnosis of acute otitis media, nonsuppurative, in the left ear.  In a separate August 2011 statement, the Veteran indicated that he had been receiving private treatment for his ear injury from an ENT specialist identified as Dr. W.G.D. at the CIGNA Clyde Wright facility, in Phoenix.  As recounted by the Veteran, this private treating provider reported having observed an injury deep in the Veteran's ear canal.

VA has a duty to assist the Veteran in the development of his claim.  Here, VA has not tried to obtain treatment records from Dr. W.G.D. or the aforementioned CIGNA health care facility.  An internet search reveals that Dr. W.G.D. is currently practicing in Yuma, Arizona, and is no longer associated with CIGNA.  See About ENT of Yuma, available at http://www.entofyuma.com/about.php.  On remand, the AOJ should assist the Veteran in procuring any available treatment records.  As part of this effort, the AOJ should ask the Veteran to identify any other sources of treatment, to include recent or current treatment for both claimed disabilities.  

The Board acknowledges that the RO tried to obtain treatment records related to the Veteran's gastrointestinal claim.  See VA Forms 21-4142 received in April 2016.  These records pertained to treatment received in the 1970s and 1980s.  After unsuccessful efforts, the RO deemed them unavailable.  See reports of contact from April 2016.  The Veteran made a personal effort to obtain them, but was also unsuccessful.  See April 2016 correspondence.  The Board finds that both the RO and the Veteran have exhausted efforts with regard to these particular treatment records.  As such, no further action needs to be taken with regard to them. 

The Veteran underwent a VA examination for his claimed ear condition in July 2012.  The examination report shows a finding of otalgia (ear pain) of undetermined etiology, in the left ear, with no inflammation on examination.  The examiner noted the Veteran's 1949 diagnosis of acute traumatic otitis as well as his report of continuous pain in the left ear.  The examiner opined that the claimed condition was less likely than not related to service.  The examiner's rationale was that on physical examination there was no sign of continuing inflammation due to traumatic otitis.


The Board finds that a new opinion is necessary.  The July 2012 VA examination is unclear as to whether the Veteran has a current ear disability.  The new opinion should provide clarification in this regard.  The examiner should also consider any recently obtained treatment records and issue a reasoned and comprehensive medical opinion as to whether any current ear disability is related to an injury or disease in service.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify, and authorize the release of, any outstanding medical records, to include recent or current treatment related to his claimed disabilities.  Please note that the Veteran reported private treatment for his ear injury from an ENT specialist identified as Dr. W.G.D. at the CIGNA Clyde Wright facility, in Phoenix.  Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

2.  After completing #1 and associating any records with the claims file, schedule the Veteran for a VA examination, if possible with an ENT specialist, to determine the nature and etiology of his claimed ear disability.  Review of the claims file should be noted in the examiner's report. 


The examiner should respond to the following:

(a)  Does the Veteran have current ear disability?  If so, please describe its nature and provide a diagnosis.

(b)  For any currently diagnosed ear disability, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Note that the Veteran was treated for acute otitis media in service.  Take into account the Veteran's description of his injury (see, e.g., August 2011 statement) as well as his report of ear symptoms since service.  Consider the extent to which the Veteran has an injury deep in his ear canal.  The Veteran has reported that a former private treating provider made an observation to that effect.

The examiner is to provide a comprehensive rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).



